Dissenting Opinion by
Woodside, J.:
I cannot agree with the majority in this case. The appeal was from a temporary order, meant to remain effective only until a permanent order is made on the petition to abandon the incline.
The basic question to be decided is whether the commission has authority to issue an order approving a temporary discontinuance of service of a public carrier. I think it does.
The commission’s authority must either arise from the express words of the statute or by strong and necessary implication therefrom. Delaware River Port Authority v. Pennsylvania Public Utility Commission, 393 Pa. 639, 643, 145 A. 2d 172 (1958). The Public Utility Law of May 28, 1937, P. L. 1053, §901, 66 P.S. §1341, gives the commission “general administrative power and authority to supervise and regulate all public utilities doing business within this Commonwealth.” Furthermore, the same section of the Law gives the commission power to “make such regulations, not inconsistent with the law, as may be necessary or proper in the exercise of its powers or for the performance of its duties . . .”
This is a fast moving world. Transportation has passed from the horse and buggy to the jet. Business decisions must be made rapidly and carried out expeditiously. Public needs can change overnight. Business enterprises may be prosperous one month and in financial difficulty the next. When government seeks to regulate a large and important segment of business *426in this busy age, it must find ways to meet the needs as they arise and not months or years later. It is detrimental to the public interest for government' to continue horse and buggy practices. The commission must have authority to act expeditiously, and the legislature intended that it should.
Let us imagine a few extreme, but not unusual, instances where the need for a temporary order for the abandonment of service is evident. Suppose a bus company is furnishing transportation service to a large manufacturing plant which suddenly closes its operation resulting in thousands of employes no longer needing the bus service to the plant. Would the commission be without authority to permit the temporary abandonment of the bus lines to the plant because a few watchmen at the closed plant filed objections and insisted upon a full hearing? Or suppose a trolley bridge used in a poorly patronized run became unsafe, or the machinery on the incline here involved were to fail necessitating great expense for repairs, is the commission powerless to authorize a temporary abandonment?
Temporary orders of various kinds have been issued by the commission under its general powers, and its authority to issue them has been recognized by the courts. See Scranton v. Public Service Commission (No. 1), 73 Pa. Superior Ct. 192, 195, 196 (1919), affirmed in 268 Pa. 192, 110 A. 775 (1920). (Specific statutory authority to fix temporary rates now contained in §310 of the Public Utility Law, 66 P.S. §1150, was added to the Law subsequent to this decision.) Andrews v. Public Service Commission, 88 Pa. Superior Ct. 306, 312, 313 (1926). There are many instances where the commission has granted temporary authority for the extension of service.
The majority suggests that the commission’s order has the effect of a final order of abandonment, and that *427no such order may be made until all the hearings on the petition have been held. This order does not permit “a permanent abandonment of service.” The equipment necessary to operate the incline may not be removed by the company, and the company must be prepared to resume service should the final order so provide.
This case is now in its second year, and still in the process of determination by the commission. The first company witness appeared in June of 1962, and was cross-examined for four days. The appellants stated at argument before our Court that they had further extensive cross-examination, reaching into such questions as the advisability of the investments the company had made of some of its cash funds. The company witness being ill, his further cross-examination was postponed, and the users of the incline railroad testified. By this time, the petition to abandon the incline plane had been pending approximately seven months, the company had presented the commission with evidence of the loss suffered by the operation of the incline plane and the routes which the company is seeking permission to abandon, the appellants cross-examined the company’s witness for four days, and the users of the incline plane were heard by the commission. Furthermore, the commission was generally familiar with the circumstances surrounding the operation of the incline plane from two prior cases recently before it. The commission’s temporary order was thus not based upon mere administrative whim, but upon a background of evidence and knowledge. It is true that the appellants insisted upon additional hearings, and we assume that they were fully within their rights in insisting upon these hearings prior to final order. The fact that a final order must await the completion of these extended hearings does not require the completion of these bearings before a temporary order may be entered. See *428Sayre Land Company v. Pa. Public Utility Commission, 167 Pa. Superior Ct. 1, 9, 74 A. 2d 713 (1950) ; Inland Empire Dist. Council v. Millis, 325 U.S. 697, 710, 65 S. Ct. 1316, 1323 (1945).
. There is a presumption that in issuing the temporary order, the commission has not acted arbitrarily, but upon proper ground. The cost of operation of the incline appears to be far in excess of the income. Assuming that the commission had the authority to enter a temporary order pending the entry of a final order, there is nothing in the record before us to indicate that the commission’s temporary order was improper.
I would allow the commission to permit the temporary discontinuance of the incline plane pending final disposition of the petition to abandon.
Rhodes, P. J., and Ervin, J., join in this dissent.